Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 4 February 1782
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Sir,
                     Phila. 4th Feby 1782
                  
                  It would give me much pleasure in answering your letter of this date, if I could deliver such an opinion as would perfectly accord with the wishes of yourself, and the Gentn who are had in contemplation as Assistant Inspectors—But despairing of this, I shall submit such an one as candor, and a desire of information may require.
                  My opinion has uniformly been that throwing the Inspectorate & Mustering departments into one was improper—and if my judgment does not mislead me, the duties of the two, if they are accurately and strictly performed—agreeably to the system newly established by Congress, will find ample employment for the Gentn to whom they are entrusted—But before I give a definitive opinion permit me to request a candid reply to the following questions.
                  1st.  Is it practicable, according to your conception of the duties of your office, for the Gentn engaged in it to take (over and above) an equal share in the common rotine of the Army?
                  2d.  If it is not, where can the line be drawn that will not subject the Comr in Chief or Officer Commanding a seperate Army to the imputation of partiality— & the public Service to those embarrassments which proceed from the complaints of disgusted Officers; who think it hard (having the Ordinary & troublesome duties of their Corps to attend to) to be deprived of the only opportunities by which Military glory is to be atchieved?
                  3d.  Who is to perform the duties of the Inspectors Office (which are almost incessant) while they are employed on detachment or other duties of the line?  and
                  4th.  If this indulgence is allowed to the Officers in the Inspectors department will not the same be claimed by those in the Adjutant Generals and the whole Military Staff?
                  The New system, although it leaves a discretionary power in the Officer Commanding the Army, to employ the Inspectors otherwise than in the immediate line of their duty, holds up, nevertheless, in a clear point of view the idea of its being sufficient to employ them—however, as I have already observed, before I give a definitive opinion I should be glad of your answers to the questions propounded.  I am Sir Yr Most Obedt & very Hble Servt
                  
                     G. W——n
                  
               